      Case 1:18-cv-00068 Document 550 Filed on 01/21/21 in TXSD Page 1 of 2




January 21, 2021




VIA CM/ECF

The Honorable Andrew S. Hanen
United States Courthouse
515 Rusk Street, Room 8613
Houston, TX 77002

Re:    Texas v. United States, No. 1:18-cv-00068

Dear Judge Hanen:

Defendant-Intervenors Karla Perez, et al., and New Jersey (the “Defendant-Intervenors”) write to
advise the Court that, on January 20, 2021, President Joseph R. Biden signed a Memorandum titled
“Preserving and Fortifying Deferred Action for Childhood Arrivals (DACA).” The Memorandum
is attached as Exhibit A.

In the Memorandum, President Biden directs that the Secretary of Homeland Security, in
consultation with the Attorney General, “shall take all actions he deems appropriate, consistent
with applicable law, to preserve and fortify DACA.” Ex. A § 2. The Memorandum further directs
that it must be implemented “consistent with applicable law” and that it does not affect “the
authority granted by law to an executive department, agency, or the head thereof[.]” Id. § 3.

President Biden’s Memorandum thus begins a process in which Federal Defendants will shortly
both be taking substantive steps relating to the DACA memorandum and shifting their posture
with respect to Plaintiffs’ claims. Defendant-Intervenors respectfully request that the Court
schedule a status conference for early February, by which time Federal Defendants can file a notice
regarding how they anticipate that implementation of President Biden’s Memorandum will impact
the substantive and procedural aspects of this litigation.



Respectfully submitted,
Case 1:18-cv-00068 Document 550 Filed on 01/21/21 in TXSD Page 2 of 2




                                     MEXICAN AMERICAN LEGAL
                                     DEFENSE AND EDUCATIONAL FUND
                                            /s/
                                     Nina Perales (Tex. Bar No. 24005046);
                                     (SD of Tex. Bar No. 21127)
                                     Attorney-in-Charge
                                     110 Broadway, Suite 300
                                     San Antonio, Texas 78205
                                     Phone: (210) 224-5476
                                     Facsimile: (210) 224-5382
                                     Email: nperales@maldef.org

                                     ROPES & GRAY LLP
                                            /s/
                                     Douglas H. Hallward-Driemeier
                                     2099 Pennsylvania Ave NW
                                     Washington, DC 20006-6807
                                     (202) 508-4600
                                     (202) 508-4776 (direct dial)
                                     Douglas.Hallward-
                                     Driemeier@ropesgray.com
                                     (Admitted pro hac vice)

                                     Attorneys for Perez Defendant-Intervenors

                                            /s/
                                     MAYUR P. SAXENA
                                     Attorney-in-Charge
                                     Assistant Attorney General
                                     (Admitted pro hac vice)
                                     124 Halsey St., 5th Floor
                                     Newark, New Jersey 07101
                                     PO Box 45029-5029
                                     Phone: (973) 648-3283
                                     Fax: (973) 648-4887
                                     Mayur.Saxena@law.njoag.gov

                                     Attorneys for Defendant-Intervenor State of
                                     New Jersey
